Case 2:19-cv-20019-ES-SCM Document 1-1 Filed 11/08/19 Page 1 of 15 PagelD: 6

EXHIBIT A
C285 iA BERR Fort 19 POMBE NH Pa4l!SFL2 TARGA: ROVERS BRICIO: 7

SAMUEL TSINMAN, ESQ. (00829-2011)
FORMAN, CARDONSKY & TSINMAN, Esq.
701 Westfield Avenue

Elizabeth, New Jersey 07208
Telephone: (908) 353-6500

Fax: (908) 353-5328

Attorney(s) for the Plaintiff (s)

 

NORMA VARELA SUPERIOR COURT OF NEW JERSEY: LAW
Plaintiff, DIVISION: UNION COUNTY
ABRAHIM RADWAN Docket No.:

Civil Action
Plaintiff,
Vv. COMPLAINT AND JURY DEMAND;
DESIGNATION OF TRIAL ATTORNEY

ALLSTATE POWER VAC, INC.
d/b/a/ ACV ENVIRO
CORPORATION, CORPORATIONS
1-5 and JOHN DOES 6-10,

Defendants.

 

This action is brought under the New Jersey Wage and Hour
Law, as set forth in N.J.8.A. 34:11-56a et. seq. and 29 U.S.C.
201 et seq, the Conscientious Employee Protection. Act set forth
in N.J.S.A. 34:19-1 et seg., and the the Fair Labor Standards
Act as set forth in 29 U.S.C. 201 et seq.

Plaintiffs, Norma Varela, (hereinafter “Varela), residing at
922 Washington Ave., City of Roselle, State of New Jersey, and
Abrahim Radwan, (hereinafter “Radwan”) residing at 102 Hagaman
Street, City of Carteret, State of New Jersey, by way of
Complaint against the Defendant, All State Power Vac Inc.,
d/b/a/ ACV Enviro, Corp. (hereinafter “Enviro”) says,

FACTUAL ALLEGATIONS COMMON TO BOTH PLAINTIFFS

1. Enviro is an environmental/industrial cleaning and waste
CASE FANT DESORE TS Far Yor P POYCSS Ahi tpgidl 6FL2 TRINH: FVSotAebs1BRIEID: ©

Management company, with branch offices located at 36 Butler
St. in Elizabeth New Jersey and 180 Varick Ave. in Brookiyn,
New York.

2. Enviro is hired as a contractor and/or emergency
‘responder by Con Edison, PSE&G, and other similarly
situated companies.

3. Plaintiffs are employed as the only dispatchers at Enviro’s
Elizabeth location.

4. Dispatchers at Enviro’s Hlizabeth location are paid as salaried
employees.

5. Each morning, the dispatchers meet with the General Manager,
‘the Operations Manager, the Billing Department, and the Project
Coordinators. The Project Coordinators tell the dispatchers what
jobs are on the scheduie for the day, the number and skill
requirements of workers that are needed to report to each job
site, and what type of equipment is needed at each site.

6. The dispatchers then issue a daily roster that indicates the
names of the workers and the equipment going to each site, and
contact the employees who have the skills required by the
project coordinators to see if they can work.

7. Dispatchers keep records of the equipment and employee's
location and times of arrival and departure at sites, and
reports any indiscretions to upper management.

8. Dispatchers also keep equipment and personnel rosters, and
Case Rin Gost foE FoR G19 9648158 bit Ipg'a let 3 WARe fh: Regsoteaeso1BagelD: 9

update them as needed.

9. Enviro’s Employee Handbook/Policy Manual classifies dispatchers
as non-exempt hourly employees, and entitles them to overtime
compensation at a rate of time and a half for all time worked
over 40 hours.

10. Plaintiff’s paychecks identify them as hourly employees.

11. Each workday, Plaintiffs are required to log in to an ADP
account to report the number of hours worked.

12. Beginning on or about April 26, 2019, both Varela and Radwan
have been required to be “on cali” nights and weekends.

13. Enviro’s Employee Handbook/Policy Manual requires that
employees scheduled for “stand by” or “on call” receive “stand-
by-pay”.

14. Plaintiffs have not received any compensation for their on
call time.

15. Defendants have threatened to terminate Plaintiffs employment
should they fail to respond to on-call weekend and night
dispatching requests.

16. On July 21, 2019, this office made a demand to counsel for
Enviro that Plaintiff's be paid overtime compensation.

17. Immediately following receipt of such demand, Defendants have
excluded Plaintiffs from meetings and necessary information
required to effectively perform their jobs.

18. Directly after receiving the demand to be paid overtime
Case BAR PGRN ES too ROPU EES Ait LPO HH PRAS DA ISMA hasan: 10

compensation, Project Coordinators ceased to communicate with
and/or speak to Plaintiffs, impeding their ability to do their
fobs.

FACTUAL ALLEGATIONS PARTICULAR TO RADWAN

19. Radwan’s employment with Enviro begah in July of 2017
at the Brooklyn location.

20. He was hired as a dispatcher, paid on an hourly basis
of $17 per hour, and received overtime compensation for
hours worked in excess of 40 in a workweek.

21. On or about September 10, 2018, Radwan was transferred
to the Elizabeth NJ location.

22. Upon his transfer, he received a salary of $50,000 per
year and was told that he would work 40 hours a week.

23, Radwan has consistently been scheduled to work over 40
hours per week and was not paid overtime compensation.
24, The amount of overtime owed to Radwan exceeds $15,000.

FACTUAL ALLEGATIONS PARTICULAR TO VARELA

25. On or about December 4, 2017, Varela was hired to work
40 hours a week, at a pay rate of gross earnings of $1250
per week, which amounts to $65,000 per year.

26. Immediately after being hired, Varela was scheduled to
work in excess of 40 hours per week.

27. Varela was not compensated for overtime.

28. In November of 2018, Varela approached her General
CASS GANESH Siar rOo PHU SSE Aut PIPE 12 HAD ens iSrasctave!>: 11

29,

30.

31.

32.

33.

Manager, Chris Simon, and inquired as to why her
paychecks listed her as an hourly employee and why she
was working more than & hours a day.

Mr. Simon acknowledged the discrepancy and indicated
that he would report it to the Vice President, Matt Ward.
Varela also approached Mr. Ward directly with her
questions, and was told that she was a salaried employee
and would not be required to work more than 8 hours per
day. Mr. Ward. also promised to hire another employee to
assit her, thereby enabling her to keep a 40-hour
workweek.

Directly following these discussions, Varela was
scheduled for 8-hour work shifts, but was prevented from
leaving the job at their end of her shift and was told
that she was required to stay until the work was
Finished.

In January of 2019, Varela’s weekly pay was increased
to gross earnings of $1275 per week.

The amount of overtime pay owed to Varela exceeds

$15,000.

COUNT ONE

(New Jersey Wage and Hour Law- Failure to Pay Overtime)

1. Plaintiffs repeat and re~aliege each of the allegations set

forth above as if fully set forth herein.
Case Gf Pi cH RO IESG lla BTOERET Aut BF 4 REM ID ReNad OL AOE: 2

2. Plaintiffs worked a significant amount of overtime and on-
call time while employed with Defendant.
3, At all relevant times, Defendant has known that it was
required to pay overtime compensation to Plaintiffs.
4, Defendants failed to pay overtime to Plaintiff Varela
commencing in December 2017, and Plaintiff Radwan
commencing in September 2018, and continue to refuse to pay
such in violation of N.J.S.A. 34:11-56 et seq.
5, Plaintiffs are not employed in a bona fide executive,
administrative, or professional capacity within the meaning
of the New Jersey Wage and Hour Law.
6. Defendants actions constitute a violation of the New Jersey
Wage and Hour Law, as set forth in N.d.S.A, 34:11-56a et
seq.
WHEREFORE, the Plaintiffs, demand judgment against Defendants,
ALLSTATE POWER VAC, INC. d/b/a/ ACV ENVIRO CORPORATION,
CORPORATIONS 1-5 and JOHN DOES 6-10, for:

1. damages -compensatory, consequential, incidental;

2. punitive damages;

3. interest - prejudgment and post-judgment;

4, costs of suit; and

5. equitable relief;

6. back pay;

7. front Pay;

8. loss of benefits;
Case FiAPiYsRQ9E9F SoHo 18 IHERB Mat Pd HOH BHOMA. Ragadi ets fagelD: 13

9. civil penalties as prescribed by law;
10. such other relief as the Court may deem proper.

COUNT TWO
(CEPA)

1. Plaintiff repeats and realleges each of the allegations set
forth above as if fully set forth herein.
2; At all times mentioned Defendant was an employer within the
meaning of the Conscientious Employee Protection Act set
forth in N.J.S.A. 34:19-1 et seq.
3, Plaintiffs engaged in protected activity by retaining
counsel to assert their rights and expose Defendants
wrongful actions and illegal activity.
4, Defendants retaliated against Plaintiffs for engaging in
protected activity by threatening to terminate them if they
did not respond to on-call requests on nights and weekends
and excluding them from meetings and communications
essential to the performance of the job as dispatcher.
4, As a direct and proximate result of Defendant’s conduct,
Plaintiff has suffered and will continue in the future to suffer
Loss of income and benefits, consequential and incidental damages
and severe mental and emotional distress.
WHEREFORE, the Plaintiffs; demand judgment against Defendants,
ALLSTATE POWER VAC, INC. d/b/a/ ACV ENVIRO CORPORATION,

CORPORATIONS 1-5 and JOHN DOES 6-10, for:

1. damages -compensatory, consequential, incidental;
Case G4 YAQOI SE So BIDE dul PFU NE > REV GI ab RAGED: 4

2. punitive damages;

3. interest - prejudgment and post-—judgment;

4. costs of suit; and

5. equitabte

6. back pay;

7. front Pay;

relief;

&. loss of benefits;

9. civil penalties as prescribed by law;

10. such cther relief as the Court may Geem proper.

COUNT THREE

(Fair Labor Standards Act- Failure to Pay Overtime)

1. Plaintiffs repeat and

set forth
2. Defendant
29 U.S.C.
3.Enviro is

commerce,

above as if
constitutes
207 et seq.
an employer

pursuant to

re-allege each of the allegations
fully set forth herein.

an enterprise within the meaning of

engaged in the business of

29 U.S.C. 207 et seq

4. Plaintiffs performed work in excess of 40 hours per week

and were not paid overtime compensation in violation of

29 U,8.C.

207 et seq.

7. Plaintiffs are not employed in a bona fide executive,

administrative, or professional capacity within the

meaning of the Fair Labor Standards Act as set forth in

29 U.S.C.

201 et seq.
Case FidRPSASQAESHSAUo FOIE ANE PSG B AAS oPAEMabIeABBEIBAGEIO: 15

5.

8.

Plaintiff's damages. exceed $15,000.
Defendants’ actions constitute a violation of the Fair

Labor Standards Act as set forth in 29 U.S.C. 201 et seq.

WHEREFORE, the Plaintiff, demands judgment against Defendants,
ALLSTATE POWER VAC, INC. d/b/a/ ACV ENVIRO CORPORATION,
CORPORATIONS 1-5 and JOHN DOES 6-10, for:

10.

damages -compensatory, consequential, incidental;
punitive damages;
interest - prejudgment and post-judgment;
costs ef suit; and
equitable relief;
back pay;
front Pay;
loss of benefits;
civil penalties as prescribed by law; and
such other relief as the Court may deem appropriate.

COUNT FOUR
(Fair Labor Standards Act -— Unlawful Adverse Employment
Action)

. Plaintiffs repeat and re-allege each of the allegations

set forth above as if fully set forth herein.

. Plaintiffs engaged in protected activity by retaining

counsel to assert their rights to be paid overtime and/or

on call compensation.
Case BAR AEGSRRCIE SHS RMoo POSES Ant HGH PAAR aa Bbrehasorawe!o: 1°

3. Defendants tool adverse employment actions against
Plaintiffs by threatening te terminate their employment
if they did not respond to on call calls on nights and
weekends and excluding them from meetings and
communications in a way that impeded their ability to
effectively perform the functions of their jobs.

4. The adverse employment action was caused by Piaintiff’s

engagement in protected activity.

FORMAN, CARDONSKY & TSINMAN

/s/ Samuel Tsinman

 

Samuel Tsinman, Esq.
Dated: October 3, 2019
JURY DEMAND
PLEASE TAKE NOTICE that the Plaintiff hereby
demands a Trial by Jury as to all issues.
DESIGNATION OF TRIAL COUNSEL
PURSUANT to Rule 4:25-4, Samuel Tsinman, Esq., is hereby

designated as trial counsel of the within matter.

CERTIFICATION
Pursuant to the requirements of Rule 4:5-1, I the undersigned,
do hereby certify to the best of my knowledge, information and

belief, that. except as hereinafter indicated, the subject matter
Case BNA CVG RIE SO bo WASH Ait PHYGGES ARS id: Peace Gh dap wee!D: 17

of the controversy referred to in the within pleading is not the
subject of any other Causes of Action, pending in any cther Court,
or of a pending Arbitration Proceeding, nor is any other Cause of
Action or Arbitration Proceeding contemplated;

i. OTHER ACTIONS PENDING? Yes _ NO X_
A. If YES - Parties to other Pending Actions.
B. In my opinion, the following parties should

be joined in the within pending Cause of Action.

2. OTHER ACTIONS CONTEMPLATED? YES NO X

 

A, If YES - Parties contemplated to be joined, in
other Causes of Action.
Plaintiff will be filing a claim in Worker’s
Compensation Court.

3. ARBITRATION PROCEEDINGS PENDING? YES NO X

 

A. If YES ~- Parties to Arbitration Proceedings.
B. In my opinion, the following parties should be
joined in the pending Arbitration Proceedings.

4, OTHER ARBITRATION PROCEEDINGS CONTEMPLATED? YES NO

[><

A. If YES - Parties contemplated to be joined to
Arbitration Proceedings.
In the event that during the pendency of the within Cause of
Action, I shall become aware of any changes as to any facts staied

herein, I shail file an amended certification and serve a copy
Case Fhe H BOSSES Ho RAUSERR Aut PG HSU RAS cP Beak Ofek aAUEID: 18

thereof on all other parties (or their attorneys) who have appeared
in said Cause of Action.
FORMAN, CARDONSKY & TSINMAN

BY: /s/ Samuel Tsinman
Samuel Tsinméen

 

DATED: October 3, 2019
Case A aOBese- far TOT Mad SIU RE Be Km BolT Ser PEs ID: LeNSd oar e7agelD: 19

Civil Case Information Statement

 

Case Caption: VARELA NORMA VS ALLSTATE POWER Case Type: WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE
VAC, INC PROTECTION ACT (CEPA)

Case Initiation Date: 10/10/2019 Document Type: Complaint with Jury Demand

Attorney Name: SHMUEL TSINMAN Jury Demand: YES - 12 JURORS

Firm Name: FORMAN CARDONSKY TSINMAN LLC Is this a professional malpractice case? NO

Address: 701 WESTFIELD AVE Related cases. pending: NO

ELIZABETH NJ 07208 If yes, list docket numbers:

Phone: 9083536500 Do you anticipate adding any parties {arising out of same
Name of Party: PLAINTIFF ° Varela, Norma: transaction or occurrence}? NO

Name of Defendant’s Primary Insurance Company

(if known}. Unknown

‘ORM CANNOT BE INTRODUCED INTO EVIDENCE
RM CASEISAPPROPRIATEFOR MEDIATION =

   

Do parties have a current, past; or recurrent relationship? YES
If yes, is that relationship: Employer/Employee Co-workers
Does the statute governing this case provide for payment of fees by the losing party? YES

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your:client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 597 NO

 

| certify that confidential personal identifiefs have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b}

10/10/2019 isi SHMUEL TSINMAN
Dated Signed
Case 2:19-e4 gn EES: SEM, oRABMTPRsdids Aled 1/OPI19 sREW: LEW RBEEHR: 20

UNION COUNTY SUPERIOR. COURT
2 BROAD STREET
CIVIL DIVISION
ELIZABETH No 07207
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (908) 787-1650
COURT HOURS 8:30 AM - 4:30 BM

DATE: OCTOBER 10, 2019
RE: VARELA NORMA VS ALLSTATE POWER VAC, INC
DOCKET: UNN L -003534 19

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 3.

DISCOVERY IS 450 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON ALAN G. LESNEWICH

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 002
AT: (908) 787-1650.

IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.,
ATTENTION:

ATT: SHMUEL TSINMAN

FORMAN CARDONSKY TSINMAN LLC

2353. ST. GEORGES AVE

RAHWAY NJ 07065

ECOURTS
